Citation Nr: 9922244	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  96-05 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The appellant served on active duty from September 1961 to 
August 1963.  He had reserve service including active duty 
for training and inactive duty training and was released in 
August 1994.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO confirmed a 
denial of service connection for hypertension.

The Board previously remanded this case in September 1997.  
It noted that the transcript of the February 1996, RO hearing 
was not of record.  Evidence in the file indicates that 
neither the RO nor the service representative has a copy of 
it.  The RO sent a letter to the appellant in October 1997 
and requested that he submit a copy.  A copy of the February 
1996 RO hearing transcript has not been associated with the 
claims file.  The veteran was offered an opportunity for 
another hearing and failed to report for a Board hearing at 
the RO. 

In June 1998 the Board remanded this case to the RO for the 
following development: 1.) To schedule a Travel Board 
hearing; 2.) To inform the veteran that he must submit 
evidence reflecting all dates of service: 3.) To inform the 
veteran that he is under an obligation to submit evidence of 
a well grounded claim.  The requested development has been 
completed and the claim is now before the Board for further 
appellate review.  


FINDING OF FACT

There is no competent evidence linking hypertension to 
disease or injury in service.


CONCLUSION OF LAW

The claim of service connection for hypertension is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his hypertension started while in 
active service and continued within one year from discharge 
to the present.  He further asserts that his blood pressure 
was high and out of control and that he was not qualified for 
reenlistment, but was taken back into the Naval Reserves in 
spite of the reenlistment examination.  The veteran maintains 
that his current inability to work, ambulate or lead a 
generally normal life is due to his hypertension.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service-connection 
may be granted if manifest to a compensable degree within 1 
year of separation from 90 days of active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991).

Service connection may be granted for any disease diagnosed 
after service when all the evidence including that pertinent 
to service establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (1998).  However, the veteran is 
under an obligation to establish a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991).

In order for a claim to be well grounded there must be a 
medical diagnosis of a current disability, incurrence or 
aggravation of disease or injury in-service and a nexus 
between the in-service injury or disease and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
A claimant would not meet his burden imposed by 38 U.S.C.A. 
§ 5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

VA has taken action to complete the record by having the 
veteran examined.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The rating decisions, statement of the case, 
supplements and Remands by the Board adequately informed the 
veteran of the lack of evidence to support his claim.  VA has 
complied with the requirements of 38 U.S.C.A. § 5103 (West 
1991).  See Robinette v. Brown, 8 Vet.App. 69 (1995); Meyer 
v. Brown, 9 Vet.App. 425, 429 (1996).  In a June 1998 Remand, 
the Board specifically explained to the veteran that he was 
under an obligation to submit evidence of a well grounded 
claim.  VA has completed its duty to develop evidence in this 
case.  See Epps v. Brown, 9 Vet.App. 341, 344 (1996).  

The veteran was properly notified but failed to appear for a 
Board hearing scheduled on June 1999.  He did not request an 
extension or make a motion for another hearing.  The Board 
proceeds with its review of the appeal.  The representative 
has made a written presentation on the veteran's behalf.

Background

In April 1960 the veteran's chest x-ray was negative.  The 
veteran's blood pressure was 128/90.  At the September 1961 
examination for active duty, the veteran's chest x-ray was 
negative and he was found physically qualified for active 
duty.  His blood pressure was 126/80.  At the August 1963 
discharge examination the veteran's blood pressure was 
136/80.  Hypertension was not diagnosed during active 
service.  The veteran has not presented competent evidence 
that hypertension was diagnosed within one year after 
separation from active service.  

The September 1983 reserve enlistment examination disclosed a 
blood pressure of 140/82.  

In August 1984 the veteran reported hypertension and that he 
was high strung.  His annual examination in August 1984 
revealed a blood pressure of 152/94 and 134/86.  At the July 
1985 annual reserve examination the veteran's blood pressure 
was 156/100.  The examiner noted that his blood pressure was 
borderline.  

In September 1986 a blood pressure of 140/60 was recorded.  
Another reading, as part of the ECG, was 156/100.

Dr. Simmons medical records, dated September 1986 to August 
1990 provide a diagnosis of essential hypertension.  The 
veteran's blood pressure ranged from a low of 120/100 to a 
high of 178/108.  

At the August 1987 annual examination the veteran's blood 
pressure was 150/98.  The examiner noted hypertension.  

An exercise-induced stress test was conducted in December 
1987 at Singing River Hospital.  The veteran's blood pressure 
ranged from a low of 150/90 to a high of 190/100.  

In March 1990, on the Navy Reserves report of medical history 
the veteran checked yes for high blood pressure.  The 
examiner noted that his blood pressure was 140/86.  On March 
4, 1990 the veteran was seen in the Williamsburg Community 
Hospital emergency room for moderately severe hypertension.  
His blood pressure was 180/110.  

An exercise-induced stress test was conducted in June 1990 at 
Singing River Hospital.  The veteran's blood pressure ranged 
from a low of 144/90 to a high of 170/96.  

At the May 1991 reenlistment examination the veteran's blood 
pressure was 190/98.  The doctor's notation was that his 
blood pressure was out of control.  The veteran was not 
deemed qualified for reenlistment or to perform all of the 
duties of his rate, rank at sea or field.  

Unidentified private medical records dated May 1991 to 
December 1994 show that the veteran was seen for 
hypertension.  His blood pressure ranged from a low of 120/80 
to a high of 190/110.  

In letters, dated June 1991, Dr. McBroom wrote that the 
veteran had mild hypertension, which was under control with 
medication.  He indicated that the veteran underwent a graded 
treadmill exercise stress test, in June 1991, that was 
normal.  Dr. Jordan conducted a Thallium Myocardial Perfusion 
Study in June 1991.  He opined that the veteran's type of 
lateral perfusion deficit might be seen in hypertension 
without associated ischemic heart disease.  

Navy Reserves physicians evaluated the veteran on June 14, 
1991; the assessment was uncontrolled hypertension.  The 
veteran signed a statement that he was temporarily excused 
from drill status by reason of uncontrolled hypertension.  

The veteran was hospitalized from January 10 to 20, 1994.  
Diagnoses were acute right hemiparesis and hypertension.  He 
was admitted to Sun Coast Center for Rehabilitation from 
January 20 to February 7, 1994.  The final diagnoses were 
hemiparesis and aphasia from CVA, hypertension and 
hyperlipidemia.  

In May 1994, the Chief of the Navy Bureau of Medicine and 
Surgery determined that the veteran did not meet the 
established physical standards for retention in the Naval 
Reserves due to status post serious left hemispheric cerebral 
infarction resulting in dense hemiparesis.  He wrote that the 
veteran was found not physically qualified for retention on 
physical examination on May 18, 1991, and should have been 
submitted for a retention determination at that time.  

In June 1994, the Commander of Naval Reserves Readiness 
Command Region Ten informed the veteran that he was found not 
physically qualified for retention in the Naval Reserve by 
reason of status post serious left hemispheric cerebral 
infarction resulting in dense hemiparesis.  The veteran was 
transferred to the Navy's Retired Reserve (without pay).  

In a letter, dated March 1995, Dr. Simmons wrote that he 
treated the veteran from September 1986 to August 1990 for 
essential hypertension.  Dr. McBroom also wrote, in March of 
the same year, that he saw the veteran from May 1991 to the 
date of the letter for hypertension.  He indicated that the 
veteran suffered an acute lacunar infarction.  It was his 
medical opinion that his long-standing hypertension was a 
contributing factor.  

Analysis

The veteran performed different types of service.  The law 
and regulations governing service connection differ based on 
the type of service.  The etiology of hypertension is a 
medical question that must be resolved by a professional.  
The veteran had the duty to establish a well-grounded claim 
and he has not provided such opinion.  

ACTIVE DUTY

This case is devoid of medical opinions linking hypertension 
to the veteran's active service.  The service medical records 
show that at the September 1961 enlistment examination the 
veteran's blood pressure was 126/80 and at the August 1963 
discharge examination the veteran's blood pressure was 
136/80.  The service medical records do not show complaints 
associated with hypertension or diagnosis or treatment of 
hypertension between 1961 and 1963.  There was no indication 
that the veteran had hypertension prior to service or that 
hypertension was aggravated during active service.  Moreover, 
the veteran's treating physicians reported a history of 
hypertension but did not indicate that the veteran's current 
hypertension was related to disease incurred in or aggravated 
during active service.  The veteran did not present competent 
medical evidence of a nexus between hypertension and a 
disease incurred in or aggravated during active service.


ACDUTRA AND INACTDUTRA

The term "veteran" is defined as "a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  The term 
"active military, naval, or air service" includes "active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
1991) (emphasis added).

"[U]nless a claimant first carries the initial burden of 
establishing status as a veteran or veteran status for the 
person upon whose military service the desired benefits are 
predicated, the laws administered by the Secretary [of 
Veterans' Affairs] and the resources of the VA are not 
applicable or available."  Lauren v. West, 11 Vet. App. 80, 
85 (1998).  As to establishing the status of a veteran, the 
claimant must establish such by a preponderance of the 
evidence.  Id. at 84 (citing Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991)).

In regard to any periods of inactive duty training, service 
connection for hypertension could not be granted, as 
hypertension is a disease rather than an injury.  See 
38 U.S.C.A. § 101(24).  

In regard to periods of active duty for training, the Court 
has established that the appellant must prove by a 
preponderance of the evidence that he is a veteran of each 
period.  He has not established that he is a veteran of the 
periods of active duty for training. 

There is no competent medical evidence that hypertension had 
its onset during or was aggravated during active duty for 
training.  The appellant did not present competent medical 
evidence of a nexus between hypertension and a disease 
incurred in or aggravated during active duty for training 
service.  Although he was determined to be unable to carry 
out duties, the service department did not relate that status 
to service.  The appellant is not otherwise service-connected 
for a disability incurred during a period of active duty for 
training and has not established by a preponderance of the 
evidence that he is a veteran of the periods of such service.

As there is no competent evidence linking the post service 
hypertension to disease or injury during service, the claim 
is not well grounded and service connection is denied.  In 
addition, the veteran was advised in the June 1998 remand to 
submit competent evidence linking hypertension to service. 


ORDER

Entitlement to service connection for a hypertension is 
denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

